                                                               United States Bankruptcy Court
                                                                     Eastern District of Wisconsin
            Benigno Rafael Elejalde
 In re      Maria M. De Elejalde                                                                                  Case No.     19-28048
                                                                                  Debtor(s)                       Chapter      7


                                         BUSINESS INCOME AND EXPENSES - Original
         FINANCIAL REVIEW OF THE DEBTOR'S BUSINESS                              (NOTE: ONLY INCLUDE information directly related to the business operation.)

PART A - GROSS BUSINESS INCOME FOR PREVIOUS 12 MONTHS:
          1. Gross Income For 12 Months Prior to Filing:                                                      $                  0.00
PART B - ESTIMATED AVERAGE FUTURE GROSS MONTHLY INCOME:
          2. Gross Monthly Income                                                                                                    $                6,500.00
PART C - ESTIMATED FUTURE MONTHLY EXPENSES:
          3. Net Employee Payroll (Other Than Debtor)                                                         $                  0.00
          4. Payroll Taxes                                                                                                   1,331.00
          5. Unemployment Taxes                                                                                                  0.00
          6. Worker's Compensation                                                                                               0.00
          7. Other Taxes                                                                                                         0.00
          8. Inventory Purchases (Including raw materials)                                                                       0.00
          9. Purchase of Feed/Fertilizer/Seed/Spray                                                                              0.00
          10. Rent (Other than debtor's principal residence)                                                                     0.00
          11. Utilities                                                                                                       500.00
          12. Office Expenses and Supplies                                                                                   1,367.00
          13. Repairs and Maintenance                                                                                            0.00
          14. Vehicle Expenses                                                                                                800.00
          15. Travel and Entertainment                                                                                        349.83
          16. Equipment Rental and Leases                                                                                        0.00
          17. Legal/Accounting/Other Professional Fees                                                                        550.00
          18. Insurance                                                                                                      1,400.00
          19. Employee Benefits (e.g., pension, medical, etc.)                                                                238.33
          20. Payments to Be Made Directly By Debtor to Secured Creditors For Pre-Petition Business Debts (Specify):

                  DESCRIPTION                                                                     TOTAL

          21. Other (Specify):

                  DESCRIPTION                                                                     TOTAL

          22. Total Monthly Expenses (Add items 3-21)                                                                                $                6,536.16
PART D - ESTIMATED AVERAGE NET MONTHLY INCOME:
          23. AVERAGE NET MONTHLY INCOME (Subtract item 22 from item 2)                                                              $                   -36.16




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

                                    Case 19-28048-kmp                    Doc 10      Filed 08/29/19               Page 1 of 1
